759 N.W.2d 405 (2009)
Kimberly RISK and William Tucker, Plaintiffs-Appellees,
v.
LINCOLN CHARTER TOWNSHIP BOARD OF TRUSTEES, Marc Florian, Sharon Geisler, Dick Stauffer, Brian Jewell, Al Pscholka, Deb Peterson and Terrie Smith, Defendants-Appellants.
Docket No. 137371. COA No. 275129.
Supreme Court of Michigan.
January 30, 2009.

Order
On order of the Chief Justice, a stipulation signed by the parties agreeing to the dismissal of the application for leave to appeal is considered and the application is DISMISSED with prejudice and without costs.